Citation Nr: 0309151	
Decision Date: 05/15/03    Archive Date: 05/27/03

DOCKET NO.  98-00 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for generalized 
anxiety disorder, with post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.

2.  Entitlement to an increased rating for postoperative 
residuals of an acromioclavicular dislocation of the left 
shoulder, currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased rating for the postoperative 
residuals, right shoulder separation, currently evaluated as 
10 percent disabling.  

4.  Entitlement to an increased rating for the residuals of a 
low back injury, with lumbosacral strain, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to July 
1983.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In August 1999 the RO increased a 
0 percent rating which had been in effect for the 
postoperative residuals, right shoulder separation to 10 
percent.

The case was remanded by the Board in January 2001.  

The issue of entitlement to an increased rating for a 
generalized anxiety disorder, with PTSD, will be discussed in 
the Remand portion of this decision.


FINDINGS OF FACT

1.  The postoperative residuals of an acromioclavicular 
dislocation of the left shoulder, the minor extremity, result 
in the equivalent of limitation of range of motion to 25 
degrees from his side.  

2.  The postoperative residuals right shoulder separation, 
the major extremity, are primarily manifested by pain and 
mild limitation of motion of the shoulder joint.  

3.  The residuals of a low back injury with lumbosacral 
strain are productive of moderate limitation of motion of the 
lumbar spine.  

CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent for the 
postoperative residuals of an acromioclavicular dislocation 
of the left shoulder, the minor extremity, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5202, 5201 (2002).  

2.  The criteria for a rating in excess of 10 percent for the 
postoperative residuals of right shoulder separation, the 
major extremity, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5203, 5201 (2002).  

3.  The criteria for a rating of 20 percent for the residuals 
of an injury of the low back, with lumbosacral strain have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5295, 5292 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  The final rule 
implementing the VCAA was published on August 29, 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date, with the exception of the amendments relating to 
claims to reopen previously denied claims.  

The new law and regulations require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  

The record reflects that the veteran and his representative 
were provided with a copy of the appealed rating action, a 
Statement of the Case and Supplemental Statements of the 
Case.  These documents informed the veteran of the 
requirements necessary to establish his claims.  Letters 
specifically addressing the provisions of the VCAA, including 
the specific requirements of what the veteran was to provide 
and what would be obtained by VA were furnished the veteran 
in May and December 2001.  Finally, a Supplemental Statement 
of the Case that included the provisions of the VCAA was 
furnished in January 2003.  These documents provided 
notification of the information and medical evidence 
necessary to substantiate this claim.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  Thus, 
the Board finds that the VA has fulfilled the requirements of 
the VCAA  


Factual Background

The service medical records show that the veteran underwent 
surgery on the left shoulder due to acromioclavicular 
dislocation and on the right shoulder due to 
acromioclavicular separation resulting from injuries.  He was 
also treated for low back complaints. 

A VA examination was conducted in August 1983.  The 
examination showed he was right handed.  The diagnoses were 
history of an injury to the low back, postoperative 
residuals, acromioclavicular separations, both shoulders.

In May 1984 the RO granted service connection for 
postoperative residuals, acriomoclavicular separation, right 
shoulder, rated as 10 percent disabling, for postoperative 
residuals, acromioclavicular separation, left shoulder, rated 
as non-compensable, and history of a low back injury and 
lumbosacral strain, rated as non-compensable.

In December 1987 the RO decreased the 10 percent in effect 
for the postoperative residuals, acromioclavicular 
separation, right shoulder to 0 percent.  In a March 1995 
rating action the RO increased the non-compensable rating in 
effect for the postoperative residuals, acromioclavicular 
separation, left shoulder to 20 percent.

The veteran reopened is claim for increased benefits in a 
statement received in September 1996.

An examination was conducted by VA in December 1996.  At that 
time, the veteran related that he had originally injured his 
right shoulder in a motorcycle accident in service and that 
he had injured his left shoulder in an aircraft crash in 
service.  His back pain he stated had occurred in a fall from 
a height of approximately 15 feet while on the target range 
in service.  He complained of chronic pain in the right 
shoulder that increased with lifting or carrying as well as 
when reaching overhead.  He stated that he continued to have 
recurrent dislocations of the left shoulder and said that he 
had to be careful with his left arm.  He demonstrated the 
position of abduction and external rotation as the position 
of instability.  He had difficulty trying to reach overhead.  
Lifting or carrying caused pain.  He stated that, overall, 
his left shoulder was more symptomatic than his right.  He 
had had multiple cortisone injections in both shoulders and 
had recently taken physical therapy and been issued a TENS 
unit of the left shoulder that was somewhat beneficial.  He 
also stated that he continued to have low back pain.  He 
stated that bending forward or to the right caused increased 
pain as did prolonged sitting, standing or walking.  He had 
pain radiating in to the left buttock with prolonged sitting.  
There was no bowel or bladder incontinence noted.  

Examination of the right shoulder revealed a well-healed 
surgical scar over the region of the A-C joint.  Range of 
motion of the right shoulder was flexion to 145 degrees, 
abduction to 180 degrees, and internal and external rotation 
to 90 degrees.  All ranges were for both active and passive 
motion.  There was tenderness to palpation directly over the 
A-C joint.  Strength in the right shoulder was 5/5.  
Examination of the left shoulder showed range of motion to be 
active flexion to 85 degrees, passive flexion to 90 degrees, 
active and passive abduction to 70 degrees, internal rotation 
to 30 degrees and external rotation to 60 degrees.  He had 
complaints of pain on all motion of the left shoulder and 
demonstrated a rather significant apprehension and guarding, 
particularly as the arm came up to near shoulder level.  
There was generalized tenderness to palpation of the 
shoulder.  There was marked weakness of the left shoulder 
secondary to pain.  

Examination of the back showed that the veteran could stand 
straight and there was no back spasm.  He had tenderness to 
palpation of the left paravertebral region.  Range of motion 
of the lumbar spine was flexion to 65 degrees and extension 
to 25 degrees.  There were complaints of pain on motion.  
Straight leg raising testing showed only back pain on raising 
either leg, particularly on the left.  Heel and toe walk was 
performed satisfactorily.  Reflexes were intact in the lower 
extremities.  There was a slight subjective decreased 
sensation to pin prick in the left foot.  He had a 2 plus 
dorsalis pedis pulse in the left foot.  X-ray studies of the 
lumbar spine showed very minor spurring at the anterior 
margins of L3-4 disc that were considered to be normal for 
age.  The impressions were chronic lumbar syndrome, 
postoperative residuals of a left shoulder dislocation with 
chronic instability and the postoperative residuals of a 
right A-C separation.  The diagnoses were chronic lumbar 
syndrome, history of injury, residuals of a left shoulder 
dislocation with chronic instability, postoperative, and 
residuals of a right acromioclavicular separation, 
postoperative.  

The veteran received treatment at VA facilities from 1996 to 
2000 for several disorders.  

A VA examination was conducted in June 1999.  The examiner 
stated that he believed that the veteran described an A-C 
separation of the right shoulder and an actual dislocation of 
the left shoulder.  There were prior surgical procedures on 
both shoulders.  Overall, the left was much more symptomatic 
than the right.  The veteran stated that even lifting the 
left arm up to about shoulder level could cause a 
dislocation.  The last episode of dislocation occurred about 
a week and a half ago.  He still had pain from this episode.  
He stated that he could not lift or carry and had to hold his 
left arm tightly against his side.  He also had chronic pain 
in the right shoulder that was aggravated by increased use 
and pain in the lower back with bending, lifting or prolonged 
sitting.  He had increased pain and tightness of the back 
after exercise.  He described morning pain and stiffness 
several times a week and stated that he had pain radiating 
out of the back into the region of the left buttock.  No leg 
pain was noted, but he had occasional numbness of the left 
great toe.  

On examination of the shoulders, there were well-healed 
surgical scars, bilaterally.  The right shoulder had 155 
degrees of flexion and 180 degrees of abduction.  Internal 
rotation was to 80 degrees and external rotation was to 90 
degrees.  He had pain on extremes of internal rotation.  
There was a well-healed surgical scar over the area of the 
right A-C joint.  There was tenderness to palpation over the 
area of this joint as well as over the caracoid process.  
Examination of the left shoulder showed that all movements 
were somewhat slow and guarded.  Flexion was to 90 degrees 
and abduction was to 50 degrees.  Internal and external 
rotation were to 40 degrees.  There was pain and apprehension 
on extremes of motion.  There as tenderness to palpation on 
the anterior aspect of the shoulder.  

Examination of the back revealed that the veteran could stand 
erect and there was no spasm noted.  There was tenderness to 
palpation of the left paravertebral region.  On range of 
motion testing, forward flexion was to 55 degrees, backward 
extension was to 25 degrees.  Right lateral bending was to 25 
degrees and left lateral bending was to 20 degrees.  Left and 
right lateral rotation was to 35 degrees.  He had pain on 
range of motion testing.  Strength of the upper extremities 
showed mild weakness of both shoulders associated with pain 
on testing.  Neurological evaluation of the lower extremities 
revealed normal strength, bilaterally.  Reflexes were intact 
at both knees and ankles.  There was decreased sensation to 
pinprick along the medial border of the left foot.  Sitting 
straight leg-raising examination was positive on the left.  

X-rays of the lumbar spine showed minor spurring at the 
anterior margins at the L3, L4 level.  The impression was no 
significant abnormality with minor aging changes.  X-rays of 
the left shoulder showed reactive changes near the lesser 
tubercle, which could reflect an old injury from slight 
spurring at the inferior margin of the humeral head.  The 
acromioclavicular joint was normal.  X-rays of the right 
shoulder showed calcification and perhaps slight widening in 
the coraco-claivicular space which suggested post-traumatic 
change with dystrophic calcifications in the ligaments.

The impressions were chronic instability of the left shoulder 
with recurrent dislocation, postoperative; residuals of a 
right shoulder injury, postoperative; and chronic lumbar 
syndrome.  It was commented by the examiner that the veteran 
had pain on range of motion testing that could further limit 
functional ability during flare-ups or with increased use.  
It was not feasible to attempt to express this in terms of 
additional limitation of motion; however, as this could not 
be determined to any degree of medical certainty.  The 
veteran did demonstrate weakness on strength testing of both 
shoulders that was felt to be due to pain on testing as 
opposed to a neurological deficit.  


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claims, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is separate and distinct symptomatology of a 
single condition it should be separately rated.  Where the 
symptomatology of a condition is duplicative or overlapping 
with symptomatology of another condition, it may not receive 
a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. 
Brown, 6 Vet. App. 259 (1994).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (2002) must be considered, and 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  See also Schafrath v. Derwinski, 1 Vet. App. 589 
(1991). These factors do not specifically relate to muscle or 
nerve injuries independently of each other, but rather, refer 
to overall factors, which must be considered when rating the 
veteran's joint injury.

Diagnostic Code5201 provides for the evaluation of limitation 
of motion of the shoulder.  Limitation of motion of the arm 
at shoulder level is rated 20 percent disabling for both the 
major and the minor side.  Limitation of the arm midway 
between the side and the shoulder level is rated 30 percent 
disabling on the major side and 20 percent on the minor side; 
and limitation to 25 degrees from the side is rated 40 
percent disabling on the major side and a 30 percent rating 
for a minor extremity.  

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (2001).

For malunion of the clavicle or scapula a 10 percent rating 
is warranted for either a major or minor extremity.  A 20 
percent rating for either a major or minor extremity requires 
nonunion, with loose movement or rate on impairment of 
function of the contiguous joint.  38 C.F.R. § 4.71a, Code 
5203

Diagnostic Code 5202 pertains to other impairment of the 
humerus.  A 20 percent evaluation is warranted for impairment 
of either extremity caused by malunion resulting in moderate 
deformity, or by infrequent episodes of dislocation at the 
scapulohumeral joint and guarding of movement at the shoulder 
level.  When there are recurrent dislocations of the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements a 30 percent evaluation is warranted for 
the major extremity and 20 percent for the minor extremity.  
Where there is fibrous union, a 50 percent evaluation is 
warranted for the major extremity and 40 percent for the 
minor extremity. 

The veteran's statements describing the symptoms of his 
disabilities are considered to be competent evidence. 
However, these statements must be considered in conjunction 
with the objective medical evidence of record and the 
pertinent rating criteria.  Espiritu v Derwinski, 2 Vet.App. 
492 (1992).


a)  Left Shoulder

The current medical evidence shows that the veteran is 
experiencing significant problems with his left shoulder.  
During the recent VA examination the veteran stated that even 
lifting the left arm up to about shoulder level could cause a 
dislocation.  He stated that the last episode of dislocation 
occurred about a week and a half ago.  He also indicated that 
he could not lift or carry using the left arm.  Additionally, 
flexion was to 90 degrees and abduction was to only 50 
degrees and during range of motion testing his movements were 
guarded.  Also, the left shoulder was tender and there was 
weakness.  

After reviewing the current findings and complaints in 
conjunction with the holding in the Deluca case, the Board 
finds that the functional impairment caused by the pain and 
recurrent dislocations results in the equivalent of 
limitation of range of motion to 25 degrees from his side.  
Thus a 30 percent rating is warranted under Diagnostic Code 
5201. 

However, the current evidence shows no ankylosis or fibrous 
union of the left shoulder.  Additionally, the surgical scar 
was asymptomatic.  Accordingly, the criteria for a rating in 
excess of 30 percent have not been met.

b)  Right Shoulder

The current record shows that the veteran is complaining of 
chronic pain in the right shoulder that is aggravated by 
increased use.  The recent VA examination showed weakness and 
tenderness in the right shoulder.  However, there was only 
slight impairment in range of motion with flexion to 155 
degrees and normal abduction without guarding.  Additionally, 
there is no history of recurrent dislocations nor do x-rays 
show a fibrous union.  The surgical scar was asymptomatic.  

Thus, the Board finds that the criteria for a rating in 
excess of 10 percent for the right shoulder disorder, the 
major extremity, have not been met.  Also, the Board is 
satisfied that, in view of the range of motion findings, the 
functional impairment caused by the right shoulder pain as 
contemplated in the Deluca case is included in the current 
evaluation.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim. 


c)  Low Back

The RO has assigned a 10 percent rating for the veteran's low 
back disability under Diagnostic Code 5295.  Diagnostic Code 
5295 provides for the evaluation of lumbosacral strain.  When 
there is characteristic pain on motion a 10 percent rating is 
warranted.  With muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in a standing 
position, a 20 percent rating is warranted.  When severe, 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, a 40 percent rating is warranted.  

The low back disorder may also be evaluated based on 
limitation of motion.  For slight limitation of motion of the 
lumbar spine, a 10 percent rating is warranted.  A 20 percent 
rating is warranted for moderate limitation of motion.  A 40 
percent rating is warranted for severe limitation of motion.  
38 C.F.R. § 4.71a, Code 5292.  

The veteran's low back disorder is manifested by pain and 
limitation of motion, without muscle spasm forward flexion to 
55 degrees, and lateral flexion to only 20 degrees 
bilaterally.  After reviewing the veteran's complaints in 
conjunction with the range of motion findings and the holding 
in the Deluca case, it is the judgment of the Board that the 
low back disability results in moderate limitation of motion.  
Thus a 20 percent rating is warranted under Diagnostic Code 
5292.

However, this same evidence does not support a rating in 
excess of 20 percent.  The evidence does not show severe 
limitation of motion or severe lumbosacral strain.  
Accordingly a rating in excess of 20 percent is not 
warranted. 


ORDER

Entitlement to an increased rating of 30 percent for 
postoperative residuals of an acromioclavicular dislocation 
of the left shoulder, the minor extremity, is granted subject 
to the controlling law and regulations governing the payment 
of monetary benefits.

Entitlement to an increased rating for postoperative 
residuals of an acromioclavicular separation of the right 
shoulder, the major extremity, is denied.

Entitlement to an increased rating of 20 percent for the 
residuals of a low back injury, with lumbosacral strain is 
granted subject to the controlling law and regulations 
governing the payment of monetary benefits.  


REMAND

The issue if entitlement to an increased rating for PTSD was 
previously before the Board in January 2001.  At that time 
the issue was remanded to the RO for additional development.  
The Board requested the RO to ask the veteran if he was 
willing to report for a VA examination and, if yes, to 
schedule the veteran for the psychiatric evaluation.  A 
review of the record reflects that when the RO attempted to 
contact the veteran he was incarcerated.  He has since been 
released.  The Board is of the opinion that a current 
examination is warranted.

Accordingly, the case is REMANDED for the following:

1.  The RO is request to ask the VA mental health 
clinic in Panama City, Florida to furnish any 
additional treatment records covering the period 
from January 2002 to the present. 

2.  A VA examination should be conducted by a 
psychiatrist in order to determine the severity of 
the service-connected PTSD.  All necessary tests 
and studies deemed necessary should be conducted. 
It is requested that the examiner obtain a 
detailed occupational history. The examiner should 
express an opinion on the extent to which PTSD 
affects the veteran's occupational and social 
functioning. It is requested that the examiner 
include a Global Assessment of Functioning (GAF) 
score with an explanation of the numeric code 
assigned.  The claims folder must be made 
available to the physician for review in 
conjunction with the examination. 

3.  After the development requested has been 
completed to the extent possible, the RO should 
readjudicate the veteran's claim.  If the benefit 
sought remains denied, the veteran and his 
representative should be furnished a supplemental 
statement of the case and an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need not take any action unless he is 
further informed

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

